— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooper-man, J.), rendered June 17, 1991, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, it was not an improvident exercise of discretion for the trial court to exclude the testimony of the defendant’s parole officer and sister regarding complaints he had made about drugs being sold from his house. The excluded testimony was irrelevant and not probative of the issue of the defendant’s guilt or innocence (see, People v Burnell, 151 AD2d 926, 927; People v Pike, 131 AD2d 890, 891). Further, we find that the court’s revised Sandoval ruling was proper and did not deprive the defendant of his constitutional right to a fair trial (see, People v Sandoval, 34 NY2d 371; People v Garcia, 160 AD2d 258, 259). Finally, in light of the defendant’s prior criminal record, the sentence was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.